UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2066



DAVID P. FARLEY,

                                              Plaintiff - Appellant,

          versus


GLENN ROSE; WAYNE JARNISON; BETTY KIEFIN; JIM
JOHNSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-00-552-5-BR)


Submitted:   January 16, 2001             Decided:   January 26, 2001


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David P. Farley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David P. Farley appeals the district court’s order dismissing

his suit under 28 U.S.C.A. § 1915(e)(2) (West Supp. 2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Farley v. Rose, No. CA-00-552-5-BR (E.D.N.C.

Aug. 7, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED




                                   2